DisseNTXNg Opinion.
Fenner, J.
As conceded in the majority opinion, the essential foundation of the relief sought, so far as Lionnet and Lehman, Abraham & Co. are concerned, is the sequestration.
It is elementary that the mere existence of a lien or privilege is not, of itself and by itself, sufficient to entitle a party to a sequestration.
He must not only have the privilege, but must in addition, as stated in Paragraph 7 of C. P. 275: “Comply with the requisites provided by law,” and those requisites have been consistently held to include an ’affidavit to some of the causes provided in the article establishing the *495peril of tlie privilege and the necessity of the writ in order to preserve it. Sellick vs. Kelly, 11 Rob. 157; Wilson vs. Churchman, 4 A. 456; Blanc vs. Wallace, 26 A. 492.
So far as the first writ of sequestration is concerned, the affidavit is entirely lacking in any of the “requisites provided by law,” as sot forth in the articles touching sequestration, excejyb the mere existence of the privilege.
I have been unable to satisfy my mind that the insufficiency of this affidavit can be eked out by the fact that, in the same petition, the plaintiff applied for a writ of attachment also, and made an affidavit under C. P. 243, to the effect that the debtor “had converted or was about to convert his property into cash money, or evidences of in debtedness, with intent to place it beyond the reach of his creditors.” This form of affidavit is provided exclusively for attachments and is applicable to that writ alone, and not to sequestrations. In such matters there is no room for the doctrine of equivalents or for the translation of the requisites of one writ to support another. Nor does the equivalency claimed exist. Whatever effect the conversion into money or evidences of debt might have in placing the property beyond the reach of other creditors, it could have no effect to defeat or imperil plaintiff’s privilege. The affidavit is thus radically deficient. It charged no intent to remove the property out of the State, or to conceal it, or to do any act mentioned in Art. 275, or calculated to deprive him of the benefit of his privilege.
Indeed, the learned counsel for plaintiff did not attempt to support the first writ of sequestration, and I am satisfied the application for the second writ was a recognition of the invalidity of the first, and a virtual abandonment of it.
As to the second writ, the objection that the affidavit therefor was made by a member of the plaintiff firm, “to the best of his knowledge and belief,” is, in my opinion, fatal.
However absurd or unreasonable be the conditions imposed by the Legislature for the obtaining of these conservatory writs, our jurisprudence is uniform that, when imposed, they must be rigidly complied with.
The Legislature has seen fit to make a clear distinction between the affidavit made by a party and that made by an agent. In the latter case, it permits the affidavit to be made “to the best of his knowledge and belief;” in the former, it permits no such qualification.
If such distinction had not been made, I should readily concur witl) those opinions which this Court has rendered concerning affidavits *496for injunction, as to which the Legislature has not made such distinction, and where it has held that the affidavits in either form are equivalents.
But as, witli reference to other conservatory writs, the distinction has been made, we must conform to and enforce it.
I only follow the principle firmly established by our predecessors in the following quotation: “Sequestrations and other conservatory remedies by which the property of a party is wrested from his possession and taken into the custody of the law, before judgment, without notice and upon the ex parte showing of the plaintiff, are extraordinary and rigorous, and hence the doctrine has been uniform that they are to be strictly construed and that the requisites of the law must be observed on pain of nullity.” Wilson vs. Churchman, 4 A. 456.
So far'as the writ of attachment is concerned, conceding that it continued in force, it is not given as a means of enforcing privileges; nor, under the facts disclosed in this case, could the attachment be sustained for a moment, since it conclusively appears that the plaintiff’s debtor had parted with the property before the writ issued. We have held that attachment does not lie in such case, but that the revocatory action must be resorted to. Redwitz vs. Waggaman, 33 A. 26.
Nor, regarded in the light of a mere revocatory action, has the suit of plaintiff any foundation, since whatever fraud is brought home to Beer, the skirts of Lionnet and Lehman, Abraham & Co., are entirely clear from the least complieitj'' therein.
I, therefore, dissent.
Todd, J., concurs in this opinion.
Rehearing refused.